
	
		II
		110th CONGRESS
		2d Session
		S. 3171
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  certain tax-exempt financing of energy transportation infrastructure from the
		  private business use tests, and for other purposes.
	
	
		1.Tax-exempt financing of
			 energy transportation infrastructure not subject to private business use
			 tests
			(a)In
			 generalSection 141(b)(6) of the Internal Revenue Code of 1986
			 (defining private business use) is amended by adding at the end the following
			 new subparagraph:
				
					(C)Exception for
				certain energy transportation infrastructure
						(i)In
				generalFor purposes of the 1st sentence of subparagraph (A), the
				operation or use of any property described in clause (ii) by any person which
				is not a governmental unit shall not be considered a private business
				use.
						(ii)Property
				describedFor purposes of clause (i), the following property is
				described in this clause:
							(I)Any tangible
				property used to transmit electricity at 230 or more kilovolts if such property
				is placed in service as part of a State or multi-State effort to improve
				interstate electricity transmission and is physically located in not less than
				2 States.
							(II)Any tangible
				property used to transmit electricity generated from renewable
				resources.
							(III)Any tangible
				property used as a transmission pipeline for crude oil or diesel fuel produced
				from coal or other synthetic petroleum products produced from coal if such
				property is placed in service as part of a State or multi-State effort to
				improve the transportation of crude oil or diesel fuel produced from coal or
				other synthetic petroleum products produced from coal.
							(IV)Any tangible
				property used as a carbon dioxide transmission pipeline if such property is
				placed in service as part of a State or multi-State effort to improve
				interstate or intrastate efforts to develop transportation infrastructure for
				purposes of permanently sequestering carbon
				dioxide.
							.
			(b)Exception to
			 private loan financing testSection 141(c)(2) of the Internal
			 Revenue Code of 1986 (relating to exception for tax assessment, etc., loans) is
			 amended—
				(1)by striking
			 or at the end of subparagraph (B),
				(2)by striking the
			 period at the end of subparagraph (C) and inserting , or,
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(D)enables the
				borrower to finance any property described in subsection
				(b)(6)(C)(ii).
						.
				(c)Reduction of
			 State volume cap by amount of energy transportation infrastructure
			 financingSection 146 of the Internal Revenue Code of 1986
			 (relating to volume cap) is amended by adding at the end the following new
			 subsection:
				
					(o)Reduction for
				energy transportation infrastructure financingThe volume cap of
				any issuing authority for any calendar year shall be reduced by the amount of
				bonds issued as part of an issue by such authority to provide for property
				described in section
				141(b)(6)(C)(ii).
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act and before December 31,
			 2015.
			2.Limitation on
			 discriminatory taxation of certain pipeline property
			(a)DefinitionsFor
			 purposes of section:
				(1)AssessmentThe
			 term assessment means valuation for a property tax levied by a
			 taxing authority.
				(2)Assessment
			 jurisdictionThe term assessment jurisdiction means
			 a geographical area used in determining the assessed value of property for ad
			 valorem taxation.
				(3)Commercial and
			 industrial propertyThe term commercial and industrial
			 property means property (excluding pipeline property, public utility
			 property, and land used primarily for agricultural purposes or timber growth)
			 devoted to commercial or industrial use and subject to a property tax
			 levy.
				(4)Pipeline
			 propertyThe term pipeline property means all
			 property, real, personal, and intangible, owned or used by a natural gas
			 pipeline providing transportation or storage of natural gas, subject to the
			 jurisdiction of the Federal Energy Regulatory Commission.
				(5)Public utility
			 propertyThe term public utility property means
			 property (excluding pipeline property) that is devoted to public service and is
			 owned or used by any entity that performs a public service and is regulated by
			 any governmental agency.
				(b)Discriminatory
			 ActsThe acts specified in this subsection unreasonably burden
			 and discriminate against interstate commerce. A State, subdivision of a State,
			 authority acting for a State or subdivision of a State, or any other taxing
			 authority (including a taxing jurisdiction and a taxing district) may not do
			 any of the following such acts:
				(1)Assess pipeline
			 property at a value that has a higher ratio to the true market value of the
			 pipeline property than the ratio that the assessed value of other commercial
			 and industrial property in the same assessment jurisdiction has to the true
			 market value of the other commercial and industrial property.
				(2)Levy or collect a
			 tax on an assessment that may not be made under paragraph (1).
				(3)Levy or collect
			 an ad valorem property tax on pipeline property at a tax rate that exceeds the
			 tax rate applicable to commercial and industrial property in the same
			 assessment jurisdiction.
				(4)Impose any other
			 tax that discriminates against a pipeline providing transportation subject to
			 the jurisdiction of the Federal Energy Regulatory Commission.
				(c)Jurisdiction of
			 courts; relief
				(1)Grant of
			 JurisdictionNotwithstanding section 1341 of title 28, United
			 States Code, and notions of comity, and without regard to the amount in
			 controversy or citizenship of the parties, the district courts of the United
			 States shall have jurisdiction, concurrent with other jurisdiction of the
			 courts of the United States, of States, and of all other taxing authorities and
			 taxing jurisdictions, to prevent a violation of subsection (b).
				(2)ReliefExcept
			 as otherwise provided in this paragraph, relief may be granted under this Act
			 only if the ratio of assessed value to true market value of pipeline property
			 exceeds by at least 5 percent the ratio of assessed value to true market value
			 of other commercial and industrial property in the same assessment
			 jurisdiction. If the ratio of the assessed value of other commercial and
			 industrial property in the assessment jurisdiction to the true market value of
			 all other commercial and industrial property cannot be determined to the
			 satisfaction of the court through the random-sampling method known as a sales
			 assessment ratio study (to be carried out under statistical principles
			 applicable to such a study), each of the following shall be a violation of
			 subsection (b) for which relief under this section may be granted:
					(A)An assessment of
			 the pipeline property at a value that has a higher ratio of assessed value to
			 the true market value of the pipeline property than the ratio of the assessed
			 value of all other property (excluding public utility property) subject to a
			 property tax levy in the assessment jurisdiction has to the true market value
			 of all other property (excluding public utility property).
					(B)The collection of
			 an ad valorem property tax on the pipeline property at a tax rate that exceeds
			 the tax rate applicable to all other taxable property (excluding public utility
			 property) in the taxing jurisdiction.
					3.Natural gas
			 pipeline integrity reassessment intervals based on risk
			(a)In
			 generalSection 60109(c)(3)(B) of title 49, United States Code,
			 is amended by inserting , until the Secretary issues regulations basing
			 the reassessment intervals on technical data, risk factors, and engineering
			 analysis, consistent with the recommendations of the Comptroller General of the
			 United States in Report 06–945 after subparagraph
			 (A).
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			
